DETAILED ACTION
This office action is in response to applicant's communication filed on 05/26/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the last Office Action, 
Claims 1 and 11 are amended.
Claims 9 and 19 were previously cancelled.
Claims 21 and 22 are newly added. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
			Authorization for this examiner’s amendment was given in an interview with Applicant’s representative (Attorney: Sean R. MacDavitt, Registration No.: 64,527) on August 19, 2021.

Independent claim 1 has been amended as follows:
			An entity ranking system, the system comprising:
			a computing system comprising a processor in communication with, 	one or more domains, a plurality of data sources and one or more user 
		interface with one or more domains to identify a set of entities based on a taxonomy and a registry associated with the entities in the set;
		define subsets of entities from the set of entities based on classifications of the entities in the set;
		query each subset of entities against one or more data sources from the plurality of data sources;
		in response to querying the subset of entities against the one or more data sources, ascertain a first set of data components for each entity in the subsets of entities from the one or more data sources;
		in response to determining an amount of data components in a first set of data components for a first entity is less than a threshold amount, remove the first entity from the set of entities;
		transform each of the data components in the first set using a bijective function to normalize each of the first set of data components for each entity in the subsets of entities;
		detect a failure to ascertain a second set of data components;
		implement a Bayesian inference to infer a score for each entity by (i) computing a statistical probability for a possible set of values for each data component of the second set of data components based on the normalized first set 
probability, and (iii) generating the score for each entity in each of the subset of entities based on normalized values of the first set of data and identified values of the second set of data components;
		derive a quantile for each entity based on the score;
		rank each entity based on the quantile; 
		generate a graphical user interface including a visualization of the ranking of each entity; and
		transmit the graphical user interface to at least one of the user computing devices to render the graphical user interface on a display of the at least one of the user computing devices.

Allowable Subject Matter
Claims 1-8, 10-18 and 20-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
			The current application is directed toward an entity ranking system, which can ascertain and normalize a set of known data components for each entity, then compute a statistical probability for a possible set of values for unknown data components, based on the ascertained known data component values. The system further infers a score for each entity based on corresponding data component values, then derives a quantile for each entity based on the score, ranks entities and generates a graphical user interface including a visualization of the ranking.
Kramskaia (US 2015/0149247 A1), Chatterjee (US 2016/0162582 A1) and Williams (US 2015/0161636 A1). However, none of the references specified above, alone, or in combination, teach the entire combination of claim limitations and especially the following:
			“...transform each of the data components in the first set using a bijective function to normalize each of the first set of data components for each entity in the subsets of entities; ...implement a Bayesian inference to infer a score for each entity by (i) computing a statistical probability for a possible set of values for each data component of the second set of data components based on the normalized first set of data components, (ii) identifying, for each data component in the second set, a value from the possible set of values with a highest statistical probability, and (iii) generating the score for each entity in each of the subset of entities based on normalized values of the first set of data and identified values of the second set of data components;...”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408) 918-7510.  The examiner can normally be reached on M-F 9-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145